DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. This action is responsive to the set of claims received on 05 January 2021. Claims 1-2, 4-13 and 15-18 are currently pending. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 7 is objected to because of the following informality:
In line 1, it appears that there should be a space between the words “carrier” and “composition."
Claim 8 is objected to because of the following informality:
In line 2, it appears that there should be a space between the words “of” and “air."
Claim 12 is objected to because of the following informality:
In line 1, it appears that the phrase “bone substitute chamber” should read “bone substitute material chamber.”
Claim 17 is objected to because of the following informality:
In line 1, it appears that there should be a space between the words “carrier” and “composition."
Claim 18 is objected to because of the following informality:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 4, 8-10, 12 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Trieu et al. (U.S. Patent Application Publication 2010/0114067).
	Regarding claims 1-2, 4 and 8-10, Trieu et al. disclose (as to claim 1) a mixing and delivery device (100) comprising a liquid chamber (118) capable of receiving a liquid composition (126); a bone substitute material chamber (120) including at least one seal (107) around an upper perimeter (i.e. perimeter defined by periphery of 102 defining 107) of the bone substitute material chamber and capable of receiving a bone substitute material (127); a liquid delivery port (108) located on a proximal end (103) of the liquid chamber; a barrel (102); a plunger (109); and a suction port (i.e. port defined by upper opening of 109 receiving 115 as best seen in Figure 10) located on a distal end (i.e. end defining upper opening of 109 receiving 115 as best seen in Figure 10) of the plunger, wherein the liquid composition and bone substitute material are capable of forming a flowable, homogenous bone substitute material composition (i.e. composition defined by mixing 126, 127, and 128, see paragraphs 0002 and 0018) when mixed together, and wherein the device is capable of delivering a controlled amount of flowable, homogenous bone substitute material composition to a particular site (i.e. as to claim 2) the plunger is capable of engaging (i.e. via the interaction between 102 and 111) the barrel, wherein (as to claim 4) the flowable, homogenous bone substitute material composition is capable of flowing under positive pressure (i.e. pressure provided by 109, see paragraph 0041), wherein (as to claim 8) the suction port is capable of receiving a source of air pressure (i.e. the port is an opening defined by 109 that is fully capable of receiving a source of air pressure), wherein (as to claim 9) the device is disposable (i.e. the device is fully capable of being disposed of), and wherein (as to claim 10) the liquid chamber is in liquid communication with the liquid delivery port (see Figure 10, and paragraph 0034) (see Figures 10-13, and paragraphs 0002, 0018 and 0033-0045).
Regarding claims 12 and 18, Trieu et al. disclose a method of delivering a flowable, homogenous material composition (i.e. composition defined by mixing 126, 127, and 128, see paragraphs 0002 and 0018) comprising the steps of drawing (i.e. by moving 109 in proximal and distal directions to thereby mix the compositions) the liquid composition (126) into the bone substitute material chamber of the mixing and delivery device (see paragraph 0037 referring to the compositions being capable of being located in any of the chambers) to form a flowable, homogenous bone substitute material composition (i.e. composition defined by mixing 126, 127, and 128, see paragraphs 0002 and 0018) (see paragraphs 0039 and 0040); and dispensing the flowable, homogenous bone substitute material composition to a particular site (see paragraph 0041), wherein (as to claim 18) the flowable, homogenous bone substitute material composition is capable of flowing under positive pressure (i.e. pressure .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5-7, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trieu et al. (U.S. Patent Application Publication 2010/0114067), as applied to claims 1 and 12 above, in view of Brahm (U.S. Patent 8,932,805).
Trieu et al. disclose the claimed invention except for wherein (as to claims 5 and 15) the liquid composition comprises one or more of human birth tissue composition, carrier composition, and patient-derived composition, wherein (as to claims 6 and 16) the human birth tissue composition comprises morselized amniotic membrane and amniotic fluid, and wherein (as to claims 7 and 17) the carrier composition comprises .
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trieu et al. (U.S. Patent Application Publication 2010/0114067), as applied to claim 1 above, in view of Kunjachan (U.S. Patent 8,716,363).
	Trieu et al. disclose the claimed invention except for the device being part of a kit capable of being used by a medical professional. Kunjachan discloses the use of a kit comprising a mixing and delivery device (see Figure 4) (see Figure 4 and column 11, .
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trieu et al. (U.S. Patent Application Publication 2010/0114067), as applied to claim 12 above, in view of Brandhorst et al. (U.S. Patent 5,181,918).
	Trieu et al. disclose that the first and second liquid compositions may be stored within portions of the mixing and delivery device (see paragraph 0045); however, fail to explicitly disclose the step of immersing the liquid delivery port located on the proximal end of the liquid chamber in the liquid composition and drawing the liquid composition into the bone substitute material chamber under negative pressure. Brandhorst et al. teach immersing a liquid delivery port (20) located on a proximal end (i.e. end adjacent 20 as best seen in the Figure) of a liquid chamber (i.e. chamber defined by 10) in a liquid composition and drawing the liquid composition into the liquid chamber under negative pressure (i.e. via 15) (see Figure and column 3, lines 6-17). It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Trieu et al. with the step of immersing the liquid delivery port located on the proximal end of the liquid chamber in the liquid composition and drawing the liquid composition into the bone substitute material chamber under negative pressure in view of Brandhorst et al. in order to provide a well-known, obvious method for mixing liquids with another composition located within the mixing and delivery device.
Response to Arguments
The applicant's arguments filed 05 January 2021 have been fully considered but they are not persuasive.
	Regarding the Trieu et al. reference, the applicant simply argues that the reference cannot anticipate the rejected claims. The applicant further argues that the secondary references cure the deficiencies of the primary reference, and thus a prima facie case of obviousness cannot be established. The examiner has made every effort to be absolutely clear as to how the reference limitations map to the claimed limitations. An annotated Figure is provide below in order to further clarify the position of the examiner.

    PNG
    media_image1.png
    886
    427
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775